Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Michele A. Wickham
(O.1. Number: 9-09-40373-9),

Petitioner
Vv.

The Inspector General.
Docket No. C-10-890
Decision No. CR2283

Date: November 19, 2010

DECISION

Petitioner, Michele A. Wickham, asks review of the Inspector General’s (I.G.’s)
determination to exclude her for five years from participation in the Medicare, Medicaid,
and all federal health care programs under section 1128(a)(1) of the Social Security Act
(Act). For the reasons discussed below, I find that the I.G. is authorized to exclude
Petitioner and that the statute mandates a minimum five-year exclusion.

Discussion

The sole issue before me is whether the I.G. has a basis for excluding Petitioner from
program participation. Because an exclusion under section 1128(a)(1) must be for a
minimum period of five years, the reasonableness of the length of the exclusion is not an
issue. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

The parties agree that an in-person hearing is not required and that the matter may be
resolved based on written submissions. I.G. Br. at 5; P. Br. at 2. The parties have
submitted briefs. The I.G. submitted eight exhibits (I.G. Exs. 1-8). In the absence of any
objections, I admit into evidence LG. Exs. 1-8.
Petitioner must be excluded for five years, because she was
convicted of a criminal offense related to the delivery of an
item or service under the Medicare or a state health
program, within the meaning of section 1128(a)(1) of the
Social Security Act.'

Petitioner worked as a nurse providing in-home care to a Medicaid-eligible patient. She
submitted time cards to her employer claiming to have provided services that she did not
provide. She also falsified nurses’ notes in the patient chart, indicating that she provided
services that she did not provide. I.G. Ex. 2. She was indicted on eight misdemeanor
counts of grand theft and altering or modifying medical records and, on June 18, 2009,
pled no contest in California State Court to one count of each. I.G. Exs. 3, 4. The court
accepted the plea, sentenced her to one year probation, and ordered her to pay $1,698 in
fines and restitution. I.G. Ex. 4.

Ina letter dated July 30, 2010, the I.G. advised Petitioner that, because she had been
convicted of a criminal offense related to the delivery of an item or service under the
Medicare or a state health care program, the I.G. was excluding her from participation in
Medicare, Medicaid, and all federal health care programs for a period of five years. CMS
Ex. 1. Section 1128(a)(1) of the Act authorizes such exclusion. LG. Ex. 1.

Section 1128(a)(1) of the Act requires that the Secretary of Health and Human Services
exclude an individual who has been convicted under federal or state law of a criminal
offense related to the delivery of an item or service under Medicare or a state health care
program.” 42 C.F.R. § 1001.101. Petitioner concedes that she was convicted of a
criminal offense and does not dispute that her crimes were related to the state Medicaid
program. She is therefore subject to a minimum five-year exclusion. Act

§ 1128(c)(3)(B); 42 C.F.R. § 1001.2007(a)(2).

Petitioner argues that she should nevertheless not be excluded, because: 1) she has been
punished enough; and 2) she has an otherwise clean record and plans to have her
conviction expunged. These are not bases for overturning a mandatory exclusion. Her
perception as to the degree of her punishment is simply irrelevant. The regulations
explicitly provide that “conviction” means that a judgment of conviction has been entered
“regardless of whether . . . the judgment of conviction . . . has been expunged.” 42
C.F.R. § 1001.2; Henry L. Gupton, DAB No. 2058 at 8 (2007).

' [make this one finding of fact/conclusion of law.

> The term “state health care program” includes a state’s Medicaid program. Section
1128(h)(1) of the Act; 42 C.F.R § 1001.2.
I therefore conclude that the LG. properly excluded Petitioner from participation in
Medicare, Medicaid and all federal health care programs, and I sustain the five-year
exclusion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

